PER CURIAM.
On consideration of the annexed stipulation of the parties, dated January 6, 1932, it is now ordered, adjudged, and decreed that the order and judgment of reversal herein, dated August 13, 1931, 51 F.(2d) 626, and the mandate issued thereon, be vacated and set aside, and the appeal dismissed without prejudice to further proceedings in the District Court.
This order is now entered by consent of all parties. In point of fact no question has ever been raised in this court until this date that the “court had no jurisdiction by reason of the failure of the parties themselves to file a written waiver of jury trial. We make the order now because all parties agree that it be made.